Fourth Court of Appeals
                                   San Antonio, Texas
                                       September 9, 2021

                                      No. 04-21-00233-CV

                     VIA METROPOLITAN TRANSIT AUTHORITY,
                                   Appellant

                                                v.

                                       Manuel FLORES,
                                          Appellee

                   From the County Court at Law No. 3, Bexar County, Texas
                               Trial Court No. 2018CV06515
                        Honorable David J. Rodriguez, Judge Presiding


                                         ORDER

       On September 7, 2021, Appellant VIA Metropolitan Transit Authority moved for an
extension of time from September 13, 2021 to September 22, 2021 to file its reply brief, if
any. We grant the motion for extension of time and order appellant to file its reply brief, if any,
by September 22, 2021.



                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of September, 2021.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court